DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 2010-099979).
Suzuki discloses a functional film.  Concerning claim 1, Suzuki discloses the functional film comprises a plastic film, a heat shielding layer, composite layer UV absorber layer comprising layer A which contains UV absorber having a maximum absorption wavelength of 350 to 420 nm and layer B having a second UV absorber that has a maximum absorption wavelength of 345 nm or less, and a hard coating layer (para. 0017-0116).  The functional film is disposed between two glass sheets and as such, either glass sheet or the plastic film can be independently considered to be the substrate.  With respect to the positioning of the substrate as claimed in claim 1, the plastic film and the lower glass are in the position of the surface of the composite layer (or primer layer) that is opposite the hard coat layer side surface of the primer layer.  Alternatively, the upper glass sheet is on the opposite side of the hard coat, which would meet the limitations as claimed.  Given that the UV absorbers are the same as that para. 0026-0029).  With respect to claims 1 and 4, in this instance, the upper glass sheet is considered to be the substrate and an adhesive film is disposed on the plastic film surface that is opposite the surface that the hard coat is disposed (para. 0111-0112 and 0116).  Regarding the heat sealing nature, it is noted that the laminate is formed by heating and laminating the functional film between the two glasses (para. 0119).  Regarding claims 1 and 5, in this instance the plastic film is considered to be the substrate layer, resulting in the primer layer has the hard coat layer on one surface and the substrate layer on the other surface, with the adhesive layer on the opposite surface of the substrate layer having the primer.

Allowable Subject Matter
Claims 6-20 are allowed.  The prior art teaches the film to be colorless and transparent.  As such, the prior art teaches away from the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe (JP 2013-188880) and Inamoto et al. (JP 04-372668).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783